DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viverette (3,006,126) in view of Grants (2,711,761).

Regarding claim 1, Vivirette teaches a vegetation cutting apparatus (lawn mower), comprising: a wheeled apparatus frame (23); and as cutting assembly carried by the wheeled apparatus frame, the cutting assembly including: an elongated chain support member (38) having a chain support member edge; an elongated debris removal slot (center of 38); chain (column 2, line 70) configured to traverse the chain support 

Regarding claim 2, Viverette as modified by Grants teaches a chain groove (between 38 and 42) in the chain support member edge of the chain support member, and wherein the cutting chain is situated in the chain groove. 
Regarding claim 3, Viverette as modified by Grants teaches a base frame portion (10) carried by the wheeled apparatus frame, and wherein the chain support member is carried by the base frame portion (Figure 3, 38 attached to 10). 
Regarding claim 4, Viverette as modified by Grants teaches the base frame portion comprises a pair of spaced-apart base frame arms (12, 13) extending from the wheeled apparatus frame and the chain support member is carried by the pair of spaced-apart base frame arms (Fig. 2, 12m 13 attach to 10 and carry 38). 

Regarding claim 6, VIverette as modified by Grants teaches the wheeled apparatus frame comprises a pair of spaced-apart wheels (24), a wheel axle carried by the pair of spaced-apart wheels (Fig 1), a pair of spaced-apart side frame members (23) extending from the wheel axle and an apparatus handle (25) extending between the pair of spaced-apart side frame members. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viverette (3,006,126) in view of Grants (2,711,761) and in further view of Heath (US 4267686).
Regarding claim 7, Viverette as modified by Grants teaches the invention as described above but fails to teach the wheeled apparatus frame is elongated and rectangular. Heath discloses an elongated and rectangular frame (see Fig. 1, 18 and 21 form two of the side of a rectangle).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame disclosed by Viverette as an alternative design for the same mower frame.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viverette (3,006,126) in view of Grants (2,711,761) and in further view of Blanks (2014/0260153).

.

Claims 9-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viverette (3,006,126) in view of Grants (2,711,761) and Ogano (4,738,084).

Regarding claim 9, Viverette teaches a vegetation cutting apparatus, comprising: a wheeled apparatus frame (23); and a cutting assembly carried by the wheeled apparatus frame, the cutting assembly including: an elongated chain support member (38)  having a chain support member edge; a chain groove (between 38 and 42) in the chain support member edge of the chain support member; a cutting chain (endless chain; col 2, line 68-70) situated in the chain groove, the cutting chain configured to traverse the chain support member edge of the chain support member; an elongated debris removal slot (middle of 38); and an engine (16).  Viverette fails to teach the removal slot extends into the chain support member from the chain support member   Ogano discloses a centrifugal clutch (17) drivingly engaged by an engine (engine 5 and throttle lever 54) to engage a cutting means (blades 6a).  It would be obvious to one of ordinary skill in the art to combine the mower disclosed by Viverette with the clutch disclosed by Ogano as a way to selectively activate the cutting chain.  Viverette also fails to teach the chain support member is adjustable on the frame.   It would have been obvious to one having ordinary skill in the art at the time of the invention was made to make the chain support member adjustable on the frame, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding claim 10, Viverette as modified by Grants and Ogano teaches a base frame portion carried by the wheeled apparatus frame, and wherein the chain support member is carried by the base frame portion (10). 
Regarding claim 11, Viverette as modified by Grants and Ogano teaches the base frame portion comprises a pair of spaced-apart base frame arms (12, 13) extending from the wheeled apparatus frame and the chain support member is carried by the pair of spaced-apart base frame arms (Fig. 2, 12m 13 attach to 10 and carry 38). 

Regarding claim 12, Viverette as modified by Grants and Ogano teaches the wheeled apparatus frame is oriented at an obtuse angle with respect to the base frame portion (Fig 1, obtuse angle between 10 and 25).  
Regarding claim 13, Viverette as modified by Grants and Ogano teaches the wheeled apparatus frame comprises a pair of spaced-apart wheels (24), a wheel axle carried by the pair of spaced-apart wheels, a pair of spaced-apart side frame members (23) extending from the wheel axle and an apparatus handle (25) extending between the pair of spaced apart side frame members. 
Regarding claim 15, Viverette as modified by Grants and Ogano teaches the elongated chain support member comprises a chain support plate. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viverette (3,006,126) in view of Grants (2,711,761) and Ogano (4,738,084) in further view of Blanks (2014/0260153).

Regarding claim 16, Viverette as modified by Grants and Ogano teaches the invention as described above but fails to teach at least one chain tensioner on the chain support member and engaging the cutting chain. Blanks teaches a vegetation cutting machine with a cutting chain at least one chain tensioner (60) on the chain support member (20) .

Allowable Subject Matter
Claims 17-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819.  The examiner can normally be reached on 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        June 5, 2021